

115 HR 5163 IH: Keeping Guns from High-Risk Individuals Act
U.S. House of Representatives
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5163IN THE HOUSE OF REPRESENTATIVESMarch 5, 2018Ms. Kelly of Illinois (for herself, Ms. Schakowsky, Mr. Yarmuth, Ms. Clark of Massachusetts, Mr. Takano, Mr. Cohen, Mr. Brendan F. Boyle of Pennsylvania, Mr. Lowenthal, Mr. Gutiérrez, Mr. Ryan of Ohio, Mr. Cummings, Ms. Gabbard, Mr. Lynch, Mr. Danny K. Davis of Illinois, Ms. Plaskett, Ms. Brownley of California, Mr. Moulton, Ms. Norton, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 44 of title 18, United States Code, to prohibit the sale or other disposition of a
			 firearm to, and the possession, shipment, transportation, or receipt of a
			 firearm by, certain classes of high-risk individuals.
	
 1.Short titleThis Act may be cited as the Keeping Guns from High-Risk Individuals Act. 2.Firearm prohibitions applicable with respect to certain high-risk individuals (a)Sales or other dispositionsSection 922(d) of title 18, United States Code, is amended in the first sentence—
 (1)by striking or at the end of paragraph (8); (2)by striking the period at the end of paragraph (9) and inserting a semicolon; and
 (3)by adding at the end the following:  (10)in the most recent 10-year period, has been convicted in any court of a crime of violence (as defined in section 16);
 (11)has not attained 25 years of age, and has been adjudicated by any court as having committed an offense that would have been a crime of violence (as defined in section 16) if committed by an adult;
 (12)in any period of 3 consecutive years in the most recent 10-year period, has been convicted in any court, on 2 separate occasions, of an offense that has, as an element, the possession or distribution of, or the intent to possess or distribute, alcohol or a controlled substance (as so defined); or
 (13)has been convicted in any court of stalking.. (b)Possession, shipment, transportation, or receiptSection 922(g) of such title is amended—
 (1)by striking or at the end of paragraph (8); (2)by striking the comma at the end of paragraph (9) and inserting a semicolon; and
 (3)by inserting after paragraph (9) the following:  (10)who, in the most recent 10-year period, has been convicted in any court of a crime of violence (as defined in section 16);
 (11)who has not attained 25 years of age and has been adjudicated by any court as having committed an offense that would have been a crime of violence (as defined in section 16) if committed by an adult;
 (12)who, in any period of 3 consecutive years in the most recent 10-year period, has been convicted in any court, on 2 separate occasions, of an offense that has, as an element, the possession or distribution of, or the intent to possess or distribute, alcohol or a controlled substance (as so defined); or
 (13)who has been convicted in any court of stalking,. 